Exhibit 10.15

HOLDBACK ESCROW AGREEMENT

THIS HOLDBACK ESCROW AGREEMENT (this “Agreement”) is made and entered into as of
October 1, 2015, by and among CHICAGO TITLE AND TRUST COMPANY (“Escrow Holder”),
CBL/SETTLERS RIDGE, GP, LLC, a Pennsylvania limited liability company (“Settlers
Ridge GP I”), CBL/SETTLERS RIDGE LP, LLC, a Pennsylvania limited liability
company (“Settlers Ridge LP I”; and collectively with Settlers Ridge GP I,
“Settlers Ridge Seller I”) SETTLERS RIDGE MANAGEMENT, GP, LLC, a Pennsylvania
limited liability company (“Settlers Ridge GP II”), SETTLERS RIDGE MANAGEMENT
LP, LLC, a Pennsylvania limited liability company (“Settlers Ridge LP II”; and
collectively with Settlers Ridge GP II, “Settlers Ridge Seller II”; and
collectively with Settlers Ridge Seller I, “Settlers Seller”), and
O’CONNOR/REALVEST MILFORD LLC, a Delaware limited liability company (“Milford
Seller”; and collectively with Settlers Seller, “Seller”), as seller, and INLAND
REAL ESTATE INCOME TRUST, INC., a Maryland corporation (“Settlers Ridge
Purchaser”), and IREIT MILFORD MARKETPLACE, L.L.C., a Delaware limited liability
company (“Milford Purchaser”; and collectively with Settlers Ridge Purchaser,
“Purchaser”).

W I T N E S S E T H:

Seller and Purchaser entered into that certain Purchase and Sale Agreement and
Escrow Instructions, dated as of August 21, 2015 as amended and assigned (the
“Purchase Agreement”), pursuant to which Seller agreed to sell and Purchaser
agreed to purchase, all of Seller’s respective right, title and interest in and
to the Property (as defined in the Purchase Agreement);

WHEREAS, Seller agreed in accordance with Article 28 of the Purchase Agreement
to post a Holdback (as defined in the Purchase Agreement) with Escrow Holder in
an aggregate amount of ONE MILLION AND 00/100 DOLLARS ($1,000,000.00); and

WHEREAS, Escrow Holder is willing to hold the Holdback in escrow on the terms
and conditions hereinafter set forth.

NOW, THEREFORE, the parties hereto agree as follows:

1.               All capitalized terms used herein, but not otherwise defined
herein, shall have the meanings ascribed to such terms in the Purchase
Agreement.

1 

 

 

2.               Escrow Holder hereby acknowledges receipt of the Holdback to be
held in escrow in accordance with the terms and conditions of this Agreement.

(a)                                 Escrow Holder shall hold the Holdback,
together with all interest earned thereon, in Escrow Holder’s escrow account at
Bank of America or another New York Clearing House Bank selected by Escrow
Holder and approved by Seller (the “Escrow Account”) and shall cause the
Holdback to earn interest at such bank’s then-prevailing insured money market
rates on deposits of similar size. Escrow Holder shall have no liability for any
fluctuations in the interest rate paid by such bank on the Holdback, and is not
a guarantor thereof. Any interest shall accrue to the benefit of Seller. Seller
shall provide Escrow Holder with a W-9 form for the Escrow Account.

(b)                                In the event that Purchaser has not provided
written notice of any Claim (as hereinafter defined) containing a description of
the specific nature of such Claim, to Seller (i) asserting a breach of Seller’s
representations and warranties set forth in Section 10.3 of the Purchase
Agreement, (ii) relating to Seller’s obligations set forth in Section 7.2 of the
Purchase Agreement, in Paragraph 2 of the Assignment of Partnership Interest, in
Paragraph 1 of the Ground Lease Assignment Agreement, or in Paragraph 3 of the
Milford Assignment and Assumption Agreement, or (iii) requesting reimbursement
prior to the expiration of the Entity Representations Survival Period (as
defined in the Purchase Agreement) for the actual, out-of-pocket legal fees
(such reimbursable amount not to exceed TWENTY THOUSAND AND 00/100 DOLLARS
($20,000.00)) theretofore incurred by Purchaser in defending a claim by
Recreational Equipment, Inc. relating to the facts alleged in that certain
letter dated September 16, 2015 (each, a “Claim”; and such notice, a “Claim
Notice”) after the Closing and prior to the expiration of the applicable
survival period set forth in the Purchase Agreement (the “Survival Period”),
then on August 22, 2016 (the “First Release Date”), Escrow Holder is hereby
instructed to release the Holdback and all accrued interest to Seller. In the
event that Purchaser shall have sent a Claim Notice after the Closing and prior
to the end of the applicable Survival Period, then Escrow Holder shall continue
to hold the Holdback and all accrued interest; provided, however, that if
Purchaser shall not have commenced a legal proceeding with respect thereto
within thirty (30) days after the expiration of the applicable Survival Period
(the “Legal Proceeding Period”; and the day immediately following the last day
of the Legal Proceeding Period applicable to the Entity Representations Survival
Period, the “Second Release Date”), then Seller may at any time on or after the
Second Release Date, direct that Escrow Agent release the Holdback and all
accrued interest. If the amount of the Claim claimed in such Claim Notice(s) is
less than the Holdback, then Purchaser and Seller each agree to direct Escrow
Holder to release to Seller the portion of the Holdback, including the pro rata
portion of all accrued interest, in excess of the collective amount of such
Claims no later than the First Release Date. Upon the final determination or
settlement of all Claims asserted in such Claim Notice(s) prior to the end of
the applicable Survival Period that are the subject of legal proceedings
commenced prior to the end of the Legal Proceeding Period, the amount of the
Holdback not required to be disbursed to Purchaser pursuant to such final
determination or settlement, in the aggregate, shall be released to Seller by
Escrow Holder, and Purchaser and Seller each agree to direct Escrow Holder to do
so.

2 

 

 

(c)                                 If Escrow Holder receives a written request
signed by Purchaser stating that Purchaser is entitled to the Holdback, Escrow
Holder shall mail (by reputable overnight courier) a copy of such request to
Seller. Seller shall have the right to object in good faith to such request for
the Holdback by written notice of objection delivered to and received by Escrow
Holder (with a copy to Purchaser) not later than ten (10) business days after
the date of Escrow Holder’s mailing of such copy to Seller, but not thereafter.
If Escrow Holder shall not have so received a written notice of objection from
Seller, Escrow Holder shall deliver the Holdback to Purchaser. If Escrow Holder
shall have received a written notice of objection within the time herein
prescribed, Escrow Holder shall refuse to comply with any requests or demands on
it and shall continue to hold the Holdback, together with any interest earned
thereon, until Escrow Holder receives either (A) a written notice signed by both
Seller and Purchaser, stating who is entitled to the Holdback, or (B) a final
order of a court of competent jurisdiction directing disbursement of the
Holdback in a specific manner, in either of which events Escrow Holder shall
then disburse the Holdback in accordance with such notice or order. Escrow
Holder shall not be or become liable in any way or to any person for its refusal
to comply with any such requests or demands unless and until it has received a
direction of the nature described in clauses (A) and (B) immediately above.

(d)                                Seller and Purchaser agree, that
notwithstanding anything to the contrary in the Purchase Agreement, (i) the
Holdback shall also be available to reimburse as provided in Section 2(b)(iii)
hereof, and (ii) Purchaser’s time period to commence a legal proceeding relating
to a Claim shall expire on the thirtieth (30th) day following the expiration of
the applicable Survival Period.

3.               Any notice to Escrow Holder shall be sufficient only if
received by Escrow Holder within the applicable time period set forth herein.
All mailings and notices from Escrow Holder to Seller and/or Purchaser, or from
Seller and/or Purchaser to Escrow Holder, provided for in this Agreement shall
be addressed to the party to receive such notice at its notice address set forth
in Section 7 hereof (with copies to be similarly sent to the additional parties
therein indicated).

4.               Notwithstanding the foregoing, if Escrow Holder shall have
received a written notice of objection as provided for in Section 2(c) above
within the time therein prescribed, or shall have received at any time before
actual disbursement of the Holdback, a written notice signed by either Seller or
Purchaser disputing entitlement to the Holdback, or shall otherwise believe in
good faith at any time that a disagreement or dispute has arisen between the
parties hereto over entitlement to the Holdback (whether or not litigation has
been instituted), Escrow Holder shall have the right, upon written notice to
both Seller and Purchaser, (i) to deposit the Holdback with the Clerk of the
Court in which any litigation is pending and/or (ii) to take such reasonable
affirmative steps as it may, at its option, elect in order to terminate its
duties as Escrow Holder, including, without limitation, the depositing of the
Holdback with a court of competent jurisdiction and the commencement of an
action for interpleader, the costs thereof to be borne by whichever of Seller or
Purchaser is the losing party, and thereupon Escrow Holder shall be released of
and from all liability hereunder except for any previous gross negligence or
willful misconduct. Escrow Holder shall be permitted to use the Holdback to pay
any Escrow Holder Expenses (as defined below), subject to Purchaser’s obligation
to reimburse Seller for its fifty percent (50%) portion as provided in Section 6
below.

3 

 




5.               Escrow Holder is acting hereunder for a charge of $350.00, to
be paid fifty percent (50%) by each of Seller and Purchaser at the Closing under
the Purchase Agreement. It is understood and agreed that Escrow Holder shall not
be liable for any error in judgment or any act done or omitted by it in good
faith or pursuant to court order, or for any mistake of fact or law. Escrow
Holder shall not incur any liability in acting upon any document or instrument
believed thereby to be genuine. Escrow Holder is hereby released and exculpated
from all liability hereunder, except only for willful misconduct or gross
negligence.

6.               Escrow Holder may assume that any person purporting to give it
any notice on behalf of any party has been authorized to do so. Escrow Holder
shall not be liable for, and Seller and Purchaser each hereby severally agrees
to indemnify Escrow Holder against fifty percent (50%) of any loss, liability or
expense, including reasonable attorney’s fees (either paid to retained attorneys
or representing the fair value of legal services rendered by Escrow Holder to
itself), arising out of any dispute under this Agreement, including the cost and
expense of defending itself against any claim arising hereunder (collectively,
“Escrow Holder Expenses”).

7.               All notices, certificates and other communications permitted
hereunder shall be in writing and may be served and given personally (with
signed delivery receipt obtained) or by reputable overnight courier, addressed
as follows and shall be deemed delivered as set forth in the Purchase Agreement:

To Purchaser:

Matthew Tice

Inland Real Estate Acquisitions, Inc.

2500 Legacy Drive, Suite 212

Frisco, Texas 75034

Email: Tice@inlandgroup.com

 

With a copy to:

Brett Smith

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Telephone: (630) 218-2885

Email: brett.smith@inlandgroup.com

4 

 

 

 

To Seller:

c/o O’Connor Capital Partners

535 Madison Avenue

6th Floor

New York, NY 10022

Attn: Joshua Lerner

Telephone: (212) 308-7700

Email: jlerner@oconnorcp.com

 

With a copy to:

 

Wafra Investment Advisory Group, Inc.

345 Park Avenue

41st Floor

New York, NY 10154-0101

Attn: Yvonne M. Compitello

Telephone: (212) 759-3700
Email: y.compitello@wafra.com

 

and

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022
Attn: John L. Opar

Telephone: (212) 848-7697

Email: jopar@shearman.com

 

To Escrow Holder:

Nancy Castro

Chicago Title Insurance Company

10 S. LaSalle Street, Suite 3100
Chicago, Illinois 60603

Telephone: (312) 223-2709

Email: nancy.castro@ctt.com

 

Each party may, by notice as aforesaid, designate any other person or persons
and/or other address or addresses for the receipt of notices. Copies of all
notices, certificates or other communications relating to this Agreement in
respect to which Escrow Holder is not the addressee or sender shall be sent to
Escrow Holder in the manner hereinabove set forth.

5 

 

 

8.               This Agreement shall be binding on and inure to the benefit of
all parties hereto and their respective successors and permitted assigns and may
not be modified or amended orally, but only in writing signed by all parties
hereto. Neither Seller nor Purchaser may assign its rights or obligations under
this Agreement to any party, except that Purchaser may assign this Agreement to
a party to whom Purchaser assigns its right, title and interest in, to and under
the Purchase Agreement to the extent permitted thereunder and no permitted
assignment by Purchaser shall be effective unless and until such party shall
have delivered to Escrow Holder (i) written notice of such assignment and (ii)
an assumption agreement with respect to all of the obligations of the assigning
party hereunder.

9.               The undersigned hereby submit to personal jurisdiction in the
State of New York for all matters, if any, which shall arise with respect to
this Agreement, and waive any and all rights under the law of any other state or
country to object to jurisdiction within the State of New York or to institute a
claim of forum non conveniens with respect to any court in the State of New York
for the purposes of litigation with respect to this Agreement.

10.            Each part of this Agreement is intended to be severable. If any
term, covenant, condition or provision of this Agreement is held to be unlawful,
invalid or unenforceable by a court of competent jurisdiction, to the extent
permitted by law, such illegality, invalidity or unenforceability shall not
affect the remaining provisions of this Agreement, which shall remain in full
force and effect and shall be binding upon the parties.

11.            This Agreement may be executed in any number of counterparts,
each counterpart for all purposes being deemed an original, and all such
counterparts shall together constitute only one and the same agreement.

12.            Notwithstanding anything herein to the contrary, interest earned
on the Holdback shall be disbursed to the party entitled to the Holdback or, if
both parties are entitled to a portion of the Holdback, the interest earned on
the Holdback shall be disbursed ratably based on the portion of the Holdback
received by each such party.

13.            Nothing herein is intended to modify or amend the provisions of
the Purchase Agreement except as provided in Section 2(d) of this Agreement, and
in the event of a conflict between the provisions hereof and the provisions of
the Purchase Agreement as to rights or obligations of Purchaser and Seller, the
provisions of the Purchase Agreement shall govern except as provided in Section
2(d) of this Agreement. Seller and Purchaser each agrees that it will not give
any notice or require or make any demands or objections in respect of the
Holdback or any part thereof which is contrary to or inconsistent with the
provisions of the Purchase Agreement except as provided in Section 2(d) of this
Agreement.

[Signature pages follow.]

6 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the day and year first written above.

 

 

SELLER:

 

CBL/SETTLERS RIDGE GP, LLC,

a Pennsylvania limited liability company

            By:

O’CONNOR/REALVEST SETTLERS RIDGE (GP) LLC,

a Delaware limited liability company, its sole member

              By:

O’CONNOR/REALVEST RETAIL HOLDING

COMPANY LLC, a Delaware limited liability

company, its sole member

                By:

OC-RV RETAIL LLC, a

Delaware limited liability company,

its managing member

                  By: /s/ William Q. O’Connor         Name: William Q. O’Connor
        Title: President                          

CBL/SETTLERS RIDGE LP, LLC,

a Pennsylvania limited liability company

              By:

O’CONNOR/REALVEST SETTLERS RIDGE (LP) LLC,

a Delaware limited liability company, its sole member

                By:

O’CONNOR/REALVEST RETAIL HOLDING

COMPANY LLC, a Delaware limited liability

company, its sole member

                  By:

OC-RV RETAIL LLC, a Delaware

limited liability company,

its managing member

                    By: /s/ William Q. O’Connor         Name: William Q.
O’Connor         Title: President

7 

 

 

 

SETTLERS RIDGE MANAGEMENT GP, LLC,

a Pennsylvania limited liability company

              By:

O’CONNOR/REALVEST SETTLERS RIDGE II (GP) LLC,

a Delaware limited liability company, its sole member

                By:

O’CONNOR/REALVEST RETAIL HOLDING

COMPANY LLC, a Delaware limited liability

company, its sole member

                  By:

OC-RV RETAIL LLC, a Delaware limited

liability company, its managing member

                    By: /s/ William Q. O’Connor         Name: William Q.
O’Connor         Title: President                                      

SETTLERS RIDGE MANAGEMENT LP, LLC,

a Pennsylvania limited liability company

              By:

O’CONNOR/REALVEST SETTLERS RIDGE II (LP) LLC,

a Delaware limited liability company, its sole member

                By:

O’CONNOR/REALVEST RETAIL HOLDING

COMPANY LLC, a Delaware limited liability

company, its sole member

                  By:

OC-RV RETAIL LLC, a Delaware limited

liability company, its managing member

                    By: /s/ William Q. O’Connor         Name: William Q.
O’Connor         Title: President            

8 

 

 

             

O’CONNOR/REALVEST MILFORD LLC,

a Delaware limited liability company

              By: /s/ William Q. O’Connor   Name: William Q. O’Connor   Title:
President & CEO                          

PURCHASER:

 

INLAND REAL ESTATE INCOME TRUST, INC., a

Maryland corporation

              By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title:
Vice President, Treasurer & CAO                          

IREIT MILFORD MARKETPLACE, L.L.C., a

Delaware limited liability company

              By:

Inland Real Estate Income Trust, Inc., a

Maryland corporation, its sole member

                By: /s/ David Z. Lichterman     Name: David Z. Lichterman    
Title: Vice President, Treasurer & CAO

9 

 

Acknowledged and Accepted:

CHICAGO TITLE AND TRUST COMPANY,
as Escrow Holder

 

By: /s/ Nancy R. Castro   Name: Nancy R. Castro   Title: Vice President  

 

10